Citation Nr: 1820574	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-24 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to exposure to a herbicide agent, to include Agent Orange.


REPRESENTATION

The Veteran represented by:  Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel
INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from August 1964 to August 1968, during a period of which he served in the Republic of Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the VA Regional Office in Atlanta, Georgia.

The Veteran was afforded a videoconference hearing at the RO in November 2015 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) (formerly Virtual VA) electronic claims files.  


FINDING OF FACT

The objective medical evidence does not show the Veteran's COPD to be etiologically related to service, to include as secondary to exposure to a herbicide agent, to include Agent Orange, and no presumption of service connection based on exposure or otherwise is applicable.


CONCLUSION OF LAW

The criteria for service connection for COPD have not been met, nor are they presumed to be.  38 U.S.C. §§ 1110, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  

Service Connection 

Generally, service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of:  (1) The existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing and in-service disease or injury and a nexus for chronic diseases is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b).

A veteran, who during active military, naval or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during his or her service to a herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.§ 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii). The following diseases will be deemed service connected if the requirements of 38 C.F.R. § 3.307  (a) are met, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. §3.309 (e).

Lay Evidence

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's Assertions

The Veteran contends in his November 2015 Board hearing testimony that his COPD was caused by exposure to a herbicide agent, to include Agent Orange, because he was posted in an area in which Agent Orange was loaded onto aircraft for eventual release from the air.  He adds that he has never smoked tobacco.

COPD

The Veteran's service treatment records (STRs) indicate no complaints, treatment or diagnoses pertaining to respiratory disorders, including COPD.

Between July and December 2005, the Veteran was assessed by his private treatment provider at Oconee Regional Medical Center with hypercarbic respiratory failure, acute on chronic.  A chest x-ray revealed subtle vascular congestion with haziness of the pulmonary bases and cardiac silhouette enlargement.

Between January 2006 and August 2007, x-rays and a CT of the Veteran's chest scan showed chronic respiratory failure, as well as chronic left hemidiaphragm elevation with lower lobe opacity/nodule, stable over the past two years.

In June 2009, the Veteran denied shortness of breath on his visit to Vinson VA.  Between November 2009 and December 2010, the Veteran's respiratory problems had not yet included diagnoses of COPD, but only obstructive sleep apnea (OSA).

However, Vinson VA respiratory home health notes contain a diagnosis of COPD in March 2012.  Between March 2012 and November 2017 notes by Dr. J.M. at Vinson VA state the Veteran has COPD and is home on oxygen and aerosol therapy and later, inhalers and nebulization.  In some notes the Veteran's condition is described as stable and in October 2015 it was noted that, although the Veteran uses inhalers regularly, he offered no complaints concerning his respiratory system.

A May 2015 medical statement by Dr. J.M. states that the Veteran has COPD and OSA and is at home on oxygen.  A June 2017 medical statement by Dr. U.G.M. states the Veteran has a history of "severe end-stage COPD" and is on 24-hour oxygen.  He added that the Veteran walks at most one mile a day.  

As stated earlier in this decision, a veteran who served on active duty in Vietnam during the Vietnam era is presumed to have been exposed to a herbicide agent.  Therefore, specific diseases will be deemed service connected.  38 U.S.C.§ 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii). 

However, COPD is not among these listed diseases and conditions.  VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46  (1994).  See also Notice, 61 Fed. Reg. 41, 442-49 (1996); Diseases Not Associated With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003); Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 FR 32395-01 (June 12, 2007). 

Additionally, the Secretary has clarified that a presumption of service connection based on exposure to herbicide agents used in the Republic of Vietnam during the Vietnam Era is not warranted for respiratory disorders, among other conditions.  See Notice, 72 Fed. Reg. 32,395 -32,407 (Jun.12, 2007); Notice, 74 Fed. Reg. 21,258 - 21260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).

The Veteran's Military Personnel Records indicate that he was posted in the Republic of Vietnam between January and late November 1966 for counter-insurgency operations.  In turn, by law, the Veteran is then presumed to have been exposed to a herbicide agent, to include Agent Orange.  Moreover, in his November 2015 Board hearing testimony, the Veteran stated he was posted in an area in which Agent Orange was loaded onto aircraft for eventual release from the air.  Nonetheless, as a matter of law, a presumption of service connection for COPD, as secondary to  exposure to a herbicide agent, based on the foregoing is not available, as it is not included in the regulation's list of diseases and conditions receiving that presumption.  38 C.F.R. § 3.307 (a)(6)(iii).

However, the Board must also consider entitlement to service connection on alternative bases.  COPD is not included in those diseases considered chronic under 38 C.F.R. § 3.309 (a).  Consequently, as a matter of law, the presumption of service connection for COPD as a chronic disease is not available to the Veteran.  

Moreover, as stated above, the Veteran's STRs are silent concerning respiratory problems.  The record further indicates that it was not until July 2005 at the earliest that the Veteran exhibited symptoms of a respiratory disorder and was assessed at Oconee Regional Medical Center with hypercarbic respiratory failure.  Although the Veteran reported to his treatment providers that he had been diagnosed with COPD in 2007, it is not in the record and his earliest diagnosis appears to be in March 2012, approximately 34 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (Board may consider "evidence of a prolonged period without medical complaint, along with other factors").  Additionally, the Board notes that, although the Veteran stated in his November 2015 Board hearing testimony that he never smoke tobacco, an August 2012 Atlanta VA nuclear medicine procedure note states the Veteran is in fact an "ex-smoker."  Although the Veteran has a current disability of COPD, the foregoing shows that the record offers nothing which establishes a direct connection to his active duty service.   

Conclusion

The Board has carefully reviewed and considered the Veteran's testimony in his November 2015 Board hearing, as well as the Veteran's statements in the claims file, to include his May 2012 Statement in Support of Claim, the statement accompanying his July 2014 VA Appeals Form 9 and his reports to providers, as they have appeared throughout the record.  These have helped the Board in understanding better the nature and development of the Veteran's disability and how it has affected him.

As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran is competent to provide statements of symptoms which are observable to his senses and there is no reason to doubt his credibility.  However, the Board must emphasize that he is not competent to diagnose COPD or interpret accurately clinical findings which pertain to it, as this requires highly specialized knowledge and training.  38 C.F.R. § 3.159 (a)(1).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Moreover, the Board cannot render its own independent medical judgments; it does not have the expertise.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board must look to the medical evidence when there are contradictory findings or statements inconsistent with the record and it must rely on clinical findings and opinions to determine their relationship of the Veteran's disability to service.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Consequently, the Board finds the medical evidence of record as a whole to be of substantial probative weight.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).   

For the reasons stated above and based on the objective medical evidence, the Board further finds that the Veteran's COPD is not is not etiologically related to active duty service, to include as secondary to exposure to a herbicide agent, to include Agent Orange and, consequently, no presumption of service connection based on exposure or otherwise is applicable.  

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claims, the doctrine is not applicable and the claims must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.



ORDER

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to exposure to a herbicide agent, to include Agent Orange, is denied.   


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


